Citation Nr: 0213696	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  96-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for non-Hodgkin's 
lymphoma secondary to exposure to Agent Orange.  

2. The propriety of an initial 10 percent rating for a 
disorder causing edema in the left lower extremity with 
numbness in the left medial thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974.  Service connection for non-Hodgkin's lymphoma, claimed 
as a residual of exposure to Agent Orange was previously 
denied by the RO in March 1993 and May 1995.

This case now comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision that 
granted compensation benefits and a 10 percent rating for 
edema of the left lower extremity with numbness in the left 
medial thigh under the provisions of 38 U.S.C.A. § 1151.  In 
November 1996 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  The Board remanded this issue to 
the RO for further development in August 1998 

The RO in rating actions dated in September 1999 and July 
2000 denied the veteran's application to reopen his claim for 
service connection for non-Hodgkin's lymphoma based on new 
and material evidence.  In April 2002 the veteran again 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  A transcript of this hearing is also of 
record.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for non-Hodgkin's lymphoma claimed as a residual 
of exposure to Agent Orange and the issue of entitlement to 
an initial evaluation in excess of 10 percent for a disorder 
causing edema in the left lower extremity with numbness in 
the left medial thigh are before the Board for appellate 
consideration at this time.


FINDINGS OF FACT

1. The veteran's claim for service connection for non-
Hodgkin's lymphoma, claimed as a residual of exposure to 
Agent Orange was previously denied by the RO in unappealed 
rating decisions of March 1993 and May 1995.  

2 The evidence received since the May 1995 rating decision 
denying service connection for non-Hodgkin's lymphoma, 
claimed as a residual of exposure to Agent Orange is not 
new and material and need not be considered to fairly 
decide the merits of the claim.  

2. The veteran's left lower extremity disorder is manifested 
by complaints of pain in the left leg, mild intermittent 
swelling of the left thigh and knee, and severe damage to 
his ilioinguinal nerve and mild damage to the superficial 
cutaneous nerve resulting in an area of diminished 
sensation to pinprick and light touch and some hyper 
paresthesia in the area of the greater trochanter to the 
inguinal ligament.  


CONCLUSIONS OF LAW

1. The additional evidence received since the unappealed 
rating decision of May 1995 that denied service connection 
for non-Hodgkin's lymphoma, claimed as a residual of 
exposure to Agent Orange is not new and material: the 
veteran's claim for service connection for this disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's left lower leg disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8529, 8530 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a July 2001 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  This letter advised him of the 
evidence needed to substantiate his claims, and of who was 
responsible for obtaining what evidence.

Moreover, the veteran had been informed of the pertinent law 
and regulations governing the current claim for an increased 
rating in a statements of the case dated in March 1996, as 
well as in additional supplemental statements of the case 
dated in April 1996, April 1997,July 2000, March 2002, May 
2002, and June 2002.  These communications also served to 
advise him of the evidence needed to substantiate this claim.  

The veteran has also had the opportunity to provide testimony 
regarding the current claim before a hearing officer at the 
RO in September 1999 and in April 2002.  In addition he has 
been afforded a recent VA medical examination in regard to 
the disability that is the subject of the current claim for 
an increased rating.  Otherwise, it does not appear that any 
clinical evidence relevant to the veteran's current claim for 
an increased rating for edema and numbness in the left lower 
extremity is available, but not associated with the claims 
folder.  Because VA has complied with the notice requirements 
of the VCAA, afforded necessary examinations, and since there 
is no known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
this claim.  38 U.S.C.A. § 5103A(a)(2).

The Board will therefore proceed to consider the merit of 
this claim for an increased initial rating for the veteran's 
left lower extremity disability on the basis of the evidence 
currently of record.  

In regard to the veteran's application to reopen his claim 
for service connection for non-Hodgkin's lymphoma as a 
residual of exposure to Agent Orange, the Board notes that in 
order to implement the provisions of the VCAA, the Secretary 
of VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Notably, however, provisions related to reopening previously 
denied claims are only applicable to claims received on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Inasmuch as the veteran's request to reopen his claim for 
service connection for non-Hodgkin's lymphoma was made in 
June 1999, the new regulations relative to reopening 
previously denied and final claims are not applicable.


I.  New and Material Evidence 

The evidence that was of record at the time of the most 
recent denial of the veteran's application to reopen his 
claim for service connection for non-Hodgkin's lymphoma in 
May 1995 may be briefly summarized.

The veteran had active service from November 1972 to November 
1974.  The evidence of record did not establish that the 
veteran was ever in the Republic of Vietnam or the waters 
contiguous thereto, or that he was ever exposed to Agent 
Orange.  The veteran's service medical records contain no 
findings, complaints, or diagnosis indicative of non-
Hodgkin's lymphoma.  No pertinent abnormalities were report 
on the clinical evaluation conducted on his November 1974 
examination prior to service discharge.  

Private clinical records reveal that the veteran was seen 
beginning in February 1991 with a 6-7 month history of 
bilateral inguinal adenopathy which he originally believed 
were recurrent hernias.  Lymph nodes were removed and 
pathology studies showed malignant lymphoma follicular small 
cleaved cell.  The veteran denied weight loss, but did report 
night sweats over the previous year.  The impression was 
stage IV low-grade lymphoma.  

In an August 1992 statement, the veteran said that he had 
been stationed in Okinawa and in the Philippine Islands 
during service and had been exposed to dioxin containing 
defoliants while serving in those areas.  He said that, while 
training in the Philippines during service he had to cross a 
river contaminated with defoliants and was sick thereafter.  

Subsequent private and VA outpatient treatment for non-
Hodgkin's lymphoma during the early 1990s is indicated.  The 
veteran was hospitalized at a VA medical facility in August 
and September 1992 for the treatment of non-Hodgkin's 
lymphoma.  Following a VA examination for hematologic 
disorders in March 1995, the diagnoses included non-Hodgkin's 
lymphoma-follicular small cell cleaved-stage 

The evidence that has been associated with the claims folder 
since the RO last denied service connection for non-Hodgkin's 
lymphoma in May 1995 includes VA clinical records and 
examination reports that reflect continuing treatment and 
evaluations for non-Hodgkin's' lymphoma.  

In a statement dated in June 1997, a VA physician opined that 
the veterans' non-Hodgkin's lymphoma was related to exposure 
to Agent Orange during his period of military service.  

In statements associated with the claims folder, the veteran 
asserted that he served as a marine on board the USS Denver 
during the year 1973 and that helicopters from Vietnam would 
land on the ship while he was on board.  Of record is a 
statement from the Veterans Affairs Liaison to the National 
Personnel Records Center and Army Personnel Center that 
indicates that no one on the USS Denver won the Vietnam 
Service Medal in 1973, because the ship was not in the 
qualifying waters.  

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2002).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2001).  Non-Hodgkin's 
lymphoma may be presumed to have been incurred during service 
if manifested to a compensable degree within one year 
following discharge from wartime service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1979, and has non-
Hodgkin's lymphoma shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)((6)(iii), 3.309(e) (2001).  

The basis for the denial of service connection for non-
Hodgkin's lymphoma in the unappealed rating decisions of 
March 1993 and May 1995 was, essentially, that the evidence 
of record did not show that the veteran's non-Hodgkin's 
lymphoma manifested during service or with a year following 
service discharge and the evidence also did not show that the 
veteran was exposed to Agent Orange in that he did not serve 
in Vietnam or in the waters contiguous thereto during the 
statutory period from January 1962 to May 1975.  

Since the May 1995 unappealed rating decision the evidence 
associated with the claims folder includes medical records 
showing treatment for non-Hodgkin's lymphoma in recent years 
and long after service.  Such evidence is not new because it 
is cumulative of evidence previously considered that had 
already established that the veteran developed non-Hodgkin's 
lymphoma many years subsequent to his period of service.  

The record also contains a statement from a VA physician that 
related the veteran's non-Hodgkin's lymphoma to Agent Orange 
exposure during service.  In addition the recent record 
contains assertions by the veteran to the effect that he was 
exposed to Agent Orange while serving on the USS Denver in 
the waters off the coast of the Republic of Vietnam during 
1973.  However, the record also contains information from the 
service department to the effect that the USS Denver did not 
serve in the waters contiguous to the Republic of Vietnam 
during 1973.  This evidence is certainly new in that it was 
not of record at the time of the unappealed rating decisions 
of March 1993 and May 1995 that previously denied the 
veteran's claim for service connection for non-Hodgkin's 
lymphoma.  However, this evidence is not material because it 
does not demonstrate that the veteran was exposed to Agent 
Orange during service or that he can be presumed to have been 
exposed under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  
Such evidence is not so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Since that is the case the veteran claim for service 
connection for non-Hodgkin's lymphoma is not reopened and 
remains denied.  

II.  Increased Rating for a Left Lower Extremity Disability

During a hospitalization at a VA medical facility in August 
and September 1992 for the evaluation and treatment of non-
Hodgkin's lymphoma with recurrent enlargement of the left 
inguinal node.  In the course of this hospitalization, the 
veteran underwent a lymph nodes biopsy in his left groin 
region.  

VA clinical records and medical statements reflect subsequent 
treatment for non-Hodgkin's lymphoma and edema in the left 
lower leg that was believed to be secondary to the prior 
groin biopsy.  Edema in the left leg was noted while 
undergoing treatment for non-Hodgkin's lymphoma during the 
period from June through September 1993.   In October 1993 
the veteran was noted to have mild lymphedema of the left 
leg.  

During a VA hematologic examination in March 1995, the 
veteran gave a history of VA treatment with chemotherapy for 
non-Hodgkin's lymphoma that resulted in generalized 
lymphadenopathy.  He also gave a history of a VA performed 
biopsy of the left inguinal lymph node that, 2 months later, 
resulted in swelling in the left leg that was said to have 
resolved with chemotherapy.  On evaluation, the veteran was 
reported to have a scar on the inner side of the left thigh 
that measured 2x1/4 inches.  Around this area the veteran had 
an area of hypesthesia.  There was no evidence of swelling in 
the left leg at the time of the examination.  The examining 
physician believed that the swelling that the veteran 
reported in his left leg was lymphedema.  

In an August 1995 statement, the veteran's treating VA 
physician reported that the veteran had persistent edema and 
numbness in the left lower extremity due to surgery in the 
left groin area.  This was said to have been a persistent and 
chronic problem for the last few years and was believed to be 
permanent.  In a subsequent statement dated in February 1996, 
this physician stated that the veteran should receive at 
least a 50 percent rating for his left leg disability.  

On VA examination in October 1995, the veteran complained of 
numbness, pain, and persistent swelling in the left leg.  
Evaluation revealed 1-2+ edema in the left lower leg.  The 
assessment was edema in the left lower extremity- persistent 
since original left groin surgery.  It was the examining 
physician's opinion that the chronic edema was secondary to 
surgery and also to the lymphoma.  It was especially noted 
that the lymphedema worsened markedly following the left 
groin surgery.  

VA clinical records reflect treatment in 1996 primarily for 
lymphadenopathy of the cervical and axillary nodes and for 
osteomyelitis and sepsis of the right hip.  In February 1996 
it was reported that his left inguinal adenopathy was much 
reduced.  

During a VA hematologic examination in March 1996 the veteran 
said that he had had episodes of swelling in the left leg 
that occurred several times a year and would last up to one 
month.  He also complained of some cutaneous numbness in the 
medial portion of the left thigh.  On evaluation there was no 
swelling in the left lower extremity.  There was some 
decreased sensation in the ilioinguinal nerve of the thigh.  
The impressions were intermittent vascular 
occlusion/lymphedema of the left thigh and cutaneous nerve 
injury of the ilioinguinal nerve secondary to surgery.  

On VA examination in October 1996 the veteran said that he 
had bouts of edema involving the left hip and the left lower 
extremity.  Intermittent pain was reported.  Evaluation 
revealed no significant edema in the left lower extremity and 
there was no significant discoloration or evidence of venous 
stasis.  Circumference of the left thigh was 24 inches 
compared to 221/4 inches on the right.  The calves measured 
15 1/4 inches on the left compared to 15 inches on the right.  
The veteran had a bilateral lurching gait where he obviously 
shifted weight from left to right as if going through the 
individual motion of walking rather than in a smooth fluid 
pattern to his gait.  The veteran could not tandem walk and 
the Romberg was negative.  There was normal appendicular 
coordination and deep tendon reflexes were subdued and 
generally trace in all four extremities.  Plantars were 
downgoing bilaterally.  The veteran mapped out an area of 
decreased sensation to pinprick involving parts of the left 
anterior thigh from the inguinal ligament through the L2 
dermatone, but it did not exactly map out the L2 dermatone.  
The area appeared to have worsening numbness that had gotten 
more medial to the medial thigh.  He also had decreased 
sensation on the left side of his penis and scrotum that cut 
across several dermatones and nerve distributions.  There was 
full strength in the around the hip muscles and the veteran 
achieved full strength in the anterior and posterior 
tibialis, as well as in the gastrocnemius, soleus, extensors 
and flexors of the great toes and lesser toes peroneal and 
gluteus medius.  The gluteus maximus and hamstrings were at 
full strength.  The veteran's left leg was noted to be 
slightly bigger than the right, but was in a normal 
configuration and there was no edema.  

At a November 1996 hearing before a hearing officer at the 
RO, the veteran said that his left leg would swell 
frequently.  He said the whole left leg would become very 
tight and stiff when it was swollen, to the point where his 
knee motion was restricted.  A neighbor of the veteran 
testified that the veteran's whole left leg would become very 
swollen with fluid.  

During VA outpatient treatment in February 1997 edema of the 
left thigh and calf were reported.  There was no 
lymphadenopathy noted.  In March 1997 the veteran reported 
that his left leg swelling would go up and down.  

During a VA medical examination in February 1999 the veteran 
complained of a constant dull ache in his left inguinal area 
and a loss of sensation in the left inguinal ligament 
distribution.  He said that his left leg would swell "off 
and on", but he was not currently under treatment for 
lymphedema.  He reported having back pain since he developed 
a septic right hip, which caused gait impairment.  Evaluation 
revealed his left lower extremity to be non-tender.  There 
was an absence of sensation to pinprick and soft touch in the 
area of the left inguinal area extending roughly from the 
greater trochanter of the femur to 3 centimeters from the 
midline on either side of the inguinal ligament.  Muscle 
strength was 5/5 in the left lower extremity and no 
appreciable weakness was found.  There was a well healed 6-
centimeter scar present in the medial aspect of the left 
thigh at the level of the inguinal ligament.  The impressions 
included status post lymph node biopsy with damage to some 
superficial cutaneous nerves in the area of the left inguinal 
ligament with no appreciable loss of muscle strength in the 
left lower extremity.  

During VA outpatient treatment for Non-Hodgkin's lymphoma in 
September 1999, there was trace edema in the left leg.  When 
seen in October 1999, there was no edema in the left leg.  
There was no edema in the left leg noted during treatment in 
early January 2000.  The veteran reported dull, intermittent 
pain in the left groin and hip, especially with activity when 
seen in May 2000.  No edema in the left lower extremity was 
noted.  Later that month complaints of pain and minimal 
swelling was noted in the left knee.  

On VA peripheral nerve examination in February 2002, the 
veteran said that his thigh swelling was worse at the end of 
the day than on arising.  He also complained of an aching and 
burning sensation in the left anterior thigh that was 
aggravated by walking for more than 5 or 10 minutes or by 
sitting for 20-30 minutes.  

The veteran said that he was unable to sleep on his left side 
due to pain in the left thigh.  Evaluation revealed that deep 
tendon reflexes in the lower extremities were 2+ bilaterally.  
Knee jerks were present and equal bilaterally and ankle jerks 
were 1+ bilaterally.  Strength was 5/5 and equal to bilateral 
quadriceps as well as knee flexion and extension against 
resistance, as well as ankle dorsiflexion and plantar flexion 
against resistance.  

The left mid thigh measured 23 inches in diameter compared to 
20 inches on the right.  Superior to the left knee diameter 
was 17 inches compared to 15.75 inches on the right.  There 
was a well healed and nontender surgical incision site in the 
left inguinal area that measured 6 centimeters in length and 
there was an area of diminished sensation to pinprick and 
light touch in the left inguinal area from the greater 
trochanter to the inguinal ligament.  He also experience 
hyper paresthesia in this area to sharp stimuli.  There was 
no decreased muscle mass in the quadriceps bilaterally.  The 
diagnoses was lymph node biopsy left inguinal area with 
damage to the superficial cutaneous nerves resulting in hyper 
paresthesia and altered sensory input to stimuli over the 
region of the femoral nerve, and lymphedema of the left 
thigh, dependent in nature.  

At the VA hearing at the RO in April 2002, the veteran said 
that his left leg would swell from the knee up every day and 
he also reported that he had pain in the left inguinal area 
and left hip area.  The veteran said that his left leg swells 
and becomes increasing painful as the day goes on and with 
activity.  He also reported numbness in the area of the left 
upper leg.  He said that he could walk on the left leg, but 
would periodically have to get off it.  The veteran said that 
he was unable to sleep because of left leg discomfort unless 
he placed a pillow between his legs.  

During VA outpatient treatment for non-Hodgkin's lymphoma 
during May 2002, mild swelling and pain was noted in the left 
knee that was said to be due to a knee injury and to a lymph 
node biopsy.  

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
or injuries incurred in or aggravated during military service 
and the residuals conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The veteran has been assigned a 10 percent evaluation for his 
left lower leg disability under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8530 for paralysis of the 
ilioinguinal nerve.  Under the provisions of this diagnostic 
code a noncompensable rating is assignable for mild to 
moderate paralysis of the ilioinguinal nerve.  The highest 
rating, 10 percent, is assigned for severe to complete 
paralysis of the ilioinguinal nerve.  

The veteran's most recent VA neurological examination in 
February 2002, and earlier examinations, also identified some 
damage to the superficial cutaneous nerves.  Under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8529, a 
noncompensable rating is assigned for mild or moderate 
paralysis to the external cutaneous nerve.  A 10 percent 
rating is assigned for severe to complete paralysis of this 
nerve.  

It is also noted that the February 2002 examination diagnosed 
damage to the superficial cutaneous nerves resulting in hyper 
paresthesia and altered sensory input to stimuli over the 
region of the femoral nerve.  However the examiner on that 
examination did not find any damage to the femoral nerve 
itself.  Moreover, the lack of any evidence of dysfunction or 
atrophy to the left quadriceps or other left thigh muscles 
indicates that this nerve is unaffected.  Since that is the 
case, the provisions of Diagnostic Code 8526 are not for 
application.  

The veteran clearly has damage to his ilioinguinal nerve 
resulting in an area of diminished sensation to pinprick and 
light touch in the left inguinal area from the greater 
trochanter to the inguinal ligament.  There was also some 
hyper paresthesia in this area to sharp stimuli.  This degree 
of disability is already reflected by the 10 percent rating 
already in effect for his left leg disability.  The rating 
schedule does not provide for a higher rating for 
ilioinguinal nerve disability.

While some damage to the cutaneous nerves has also been 
noted, there are no indications that this neurological 
dysfunction is more than moderate.  The examiners have found 
that the disability is manifested by at most diminished 
sensation.  Neurologic impairment that is wholly sensory is 
to be evaluated as mild or at most moderate.  38 C.F.R. 
§ 4.124a (note preceding Diagnostic Code 8205) (2001).  The 
veteran, therefore, is not entitled to a severe rating, such 
as would be necessary for an additional 10 percent rating 
under Diagnostic Code 8529.  

The Board has also noted the veteran's complaints regarding 
swelling in the upper left leg.  However, the evidence of 
record shows only intermittent and generally mild swelling in 
the left lower extremity over the years since July 1993, when 
he applied for benefits under 38 U.S.C.A. § 1151 for his left 
leg disability.  

The 10 rating currently in effect for the veteran's left 
lower extremity disability represents the most disabling this 
disorder has been since the date of the claim, which in this 
case is July 26, 1993.  Accordingly, staged ratings for the 
left lower extremity disorder are not warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

The veteran's application to reopen his claim for service 
connection for non-Hodgkin's lymphoma secondary to exposure 
to Agent Orange on the basis of new and material evidence is 
denied. 

An initial evaluation in excess of 10 percent for a disorder 
causing edema in the left lower extremity with numbness in 
the left medial thigh is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

